COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-024-CV

TOKA GENERAL CONTRACTORS,                                            APPELLANT
LTD.

                                         V.

HIDALGO INDUSTRIAL SERVICES,                                           APPELLEE
INC.

                                    ----------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Unopposed Motion To Withdraw Notice

Of Appeal And Dismiss Appeal.”          It is the court’s opinion that the motion

should be granted; therefore, we dismiss the appeal.        See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 25, 2010


      1
           See Tex. R. App. P. 47.4.